Citation Nr: 1221239	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-42 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 19, 2011 and an initial rating in excess of 30 percent since September 19, 2011 for residuals of a nasal fracture.

2.  Entitlement to an initial rating in excess of 0 percent prior to September 19, 2011 and an initial rating in excess of 10 percent since September 19, 2011 for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for residuals of nasal fracture, effective August 15, 2006, and assigned an initial disability rating of 10 percent. 

The Veteran and a friend testified at a July 2011 Central Office hearing held at the Board's offices in Washington, D.C.  A transcript of those proceedings has been associated with the record.

In a September 2011 decision, the Board remanded these issues for additional development.

In an April 2012 rating decision, during the pendency of this appeal, the Appeals Management Center (AMC) granted a higher disability rating of 30 percent for residuals of a nasal fracture effective September 19, 2011 and also granted service connection for a deviated septum at an initial 0 percent disability rating, effective August 15, 2006 and a 10 percent rating, effective September 19, 2011.  As higher schedular evaluations for these disabilities are possible, the issues of entitlement to an initial rating in excess of 30 percent for residuals of a nasal fracture and an initial rating in excess of 10 percent for a deviated nasal septum remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  On May 15, 2002, prior to the promulgation of a decision in the appeal, the Board received notice from the Veteran, through his authorized representative, that a withdrawal of the appeal as to entitlement an initial rating in excess of 10 percent prior to September 19, 2011 and an initial rating in excess of 30 percent since September 19, 2011 for residuals of a nasal fracture was requested. 

2.  On May 15, 2002, prior to the promulgation of a decision in the appeal, the Board received notice from the Veteran, through his authorized representative, that a withdrawal of the appeal as to entitlement an initial rating in excess of 0 percent prior to September 19, 2011 and an initial rating in excess of 10 percent since September 19, 2011 for a deviated septum was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to entitlement an initial rating in excess of 10 percent prior to September 19, 2011 and an initial rating in excess of 30 percent since September 19, 2011 for residuals of a nasal fracture by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of an appeal as to entitlement an initial rating in excess of 0 percent prior to September 19, 2011 and an initial rating in excess of 10 percent since September 19, 2011 for a deviated septum by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in May 2012, the Veteran's representative submitted a motion to withdraw the appeal.  The Veteran, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 19, 2011 and an initial rating in excess of 30 percent since September 19, 2011 for residuals of a nasal fracture is dismissed.

Entitlement to an initial rating in excess of 0 percent prior to September 19, 2011 and an initial rating in excess of 10 percent since September 19, 2011 for a deviated septum is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


